                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION
BARBARA WELLS                                                                            PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:18-CV-156-SA-DAS

 HOBBY LOBBY STORES, INC., et al.                                                   DEFENDANTS

                                               ORDER

       On September 25, 2018, the Court entered an Order [6] granting attorney Yancy B Burns’

Motion to Withdraw [5] from the representation of the Plaintiff. Now before the Court is the

Defendant’s Motion to Dismiss for Failure to Prosecute [7] pursuant to the Federal Rule of Civil

Procedure Rule 41(b).

       The Order [6] provided that the Plaintiff had “21 days from the date of this order in which

to either retain new counsel (who shall file a formal notice of entry of appearance within this

specified time) or inform the court in writing of her intent to proceed pro se (without counsel).”

The Court cautioned the Plaintiff “that failure – without sufficient cause – to comply with this

order may subject her to sanctions, including, but not limited to, dismissal of this lawsuit for failure

to prosecute and/or failure to obey a court order.” The Plaintiff failed to comply with the Court’s

Order [6] and has not participated in the prosecution of her case.

       Given that the Plaintiff has failed to comply with the Court Order [6], the Defendant’s

Motion [7] is GRANTED. This case is DISMISSED without prejudice.

       It is SO ORDERED, on this the 27th day of February, 2019.

                                                       /s/ Sharion Aycock
                                                       UNITED STATES DISTRICT JUDGE
